Citation Nr: 1740178	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of death, to include as due to exposure to contaminants in the water supply at Camp Lejeune.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to May 1961.  

The appellant is seeking service connection for cause of the Veteran's death.  The Veteran died in February 1989.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Marine Corps and to his family, and his service to his country is greatly appreciated.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A motion to advance this appeal on the Board's docket has been raised based on the record.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900 (c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The appellant claims service connection for the Veteran's cause of death.  At the time of the Veteran's death, he was not service connected for any disabilities.  The Veteran died on February [redacted], 1989.  The immediate cause of his death was erosion into a carotid artery due to carcinomatosis from carcinoma of the tongue.  See February 1989 Death Certificate.  The appellant contends that the Veteran's death was caused, or contributed by the Veteran's carcinoma of the tongue that was related to exposure to contaminants in the water supply at Camp Lejeune.  See May 2015 Statement in Support of Claim.

Here, although the November 2016 VA examiner provided an opinion as to whether the Veteran's carcinoma of the tongue was due to, or related to, his exposure to contaminants in the water supply at Camp Lejeune, the VA examiner failed to provide an opinion as to whether the Veteran's carcinoma of the tongue was caused by, or related to, the Veteran's active service (direct service connection).  The Board notes that VA is obligated to develop and consider all theories of entitlement that are raised by the record or claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (a claim for service connection for a disorder that is not a presumptively linked disorder may require development to determine whether there is a direct link between the claimed disorder and the Veteran's service).   

Therefore, an addendum opinion is necessary to address whether the Veteran's carcinoma of the tongue is related to his active service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the November 2016 VA examiner (if the examiner is available) for an addendum medical opinion to address whether the Veteran's carcinoma of the tongue was related to his active service.  The entire claims file should be reviewed by the VA examiner.  After reviewing the claims file, the examiner should specifically opine as to the following:

a)  Whether the Veteran's carcinoma of the tongue was at least as likely as not (50 percent or greater probability) caused by, or otherwise etiologically related to, the Veteran's active service.  

A rationale for the opinion expressed must be provided.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why that is so must be provided.

2.  Readjudicate the appellant's claim. If the benefit sought remains denied, the appellant and her attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


